IN THE COURT OF APPEALS OF IOWA

                                   No. 16-0953
                               Filed June 21, 2017


RONNIE EARL HARRINGTON,
    Applicant-Appellant,

vs.

STATE OF IOWA,
     Respondent-Appellee.
________________________________________________________________


       Appeal from the Iowa District Court for Cerro Gordo County, DeDra L.

Schroeder, Judge.



       The applicant appeals from the district court’s dismissal of his application

for postconviction relief. AFFIRMED.




       Angela L. Campbell of Dickey & Campbell Law Firm, P.L.C., Des Moines,

for appellant.

       Thomas J. Miller, Attorney General, and Tyler J. Buller, Assistant Attorney

General, for appellee State.




       Considered by Danilson, C.J., and Potterfield and Bower, JJ.
                                          2


POTTERFIELD, Judge.

       Ronnie Harrington appeals from the district court’s dismissal of his

application for postconviction relief (PCR).     As Harrington’s argument makes

clear, his application is untimely unless this court adopts equitable tolling—a

concept recognized and available in federal postconviction-relief proceedings in

some instances. See Holland v. Florida, 560 U.S. 631, 650 (2010) (holding a

state prisoner is entitled to equitable tolling of the one-year statute of limitations

on petitions for federal habeas if the prisoner shows he or she has been diligently

pursuing their rights and that some extraordinary circumstance stood in his way

preventing timely filing). As we have done many times before, we decline to

apply this doctrine to applications for PCR.       See, e.g., James v. State, 858

N.W.2d 32, 33 (Iowa Ct. App. 2014) (affirming the district court’s dismissal of an

application for PCR where the applicant “invoke[d] the equitable tolling doctrine

to avoid the time-bar”). We affirm the ruling of the district court without further

opinion. Iowa Ct. R. 21.26(1)(a), (c), (e).

       AFFIRMED.